The facts of this case are very similar to the facts in the case of Brock v. Price et al., 80 So. 402,1 recently decided by this court. That was a suit by Brock against these same appellees, and involved the same transactions and dealings of these appellees, as to the same business in which the appellees were engaged, and in fact much of the evidence in the two cases is identical, the same depositions or copies thereof being used in both cases. Each case seeks to fasten a lien on the property of the wife, because acquired or paid for by the husband with funds and moneys of a partnership or corporation in which he was connected. In other words, each case seeks to follow trust funds into the property of the wife, and have a lien declared and enforced upon her property. The defense in each case was that the property was not so acquired or paid for with trust funds, but with funds of the wife. So the two cases are very similar, and much of the proof identical — both that of complainant and respondent.
We find no proof in the record which will justify a change of findings as to what or whose funds purchased or paid for the property of the wife. A further examination of both records confirms us in the conclusion that the trial court decided both cases correctly, and that the complainant in his proof to establish the case made by his bill, and that the proof of respondents, show the property was acquired with funds of the wife, and not those of the partnership or corporation of which E. H. Price was a manager or officer.
It would serve no good purpose to further discuss the law or facts as to this case. It can well be decided on the decision of Brock v. E. H. Price et al., 80 So. 402.1 That case was thoroughly considered, both on the original and rehearing, and has been again re-examined to compare it with this, and we are satisfied that both cases have been decided correctly on the evidence as shown by these records.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
1 202 Ala. 320.